Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed 
4.	Independent claims 1 and 15 claim a display device, including a display panel. An input sensing panel is disposed on the display panel. The input sensing panel includes a plurality of first sensor units arranged along a first direction. A first connection unit is configured to connect the first sensor units. A plurality of second sensor units are arranged along a second direction crossing the first direction. A second connection unit is configured to connect the second sensor units. A first insulation layer is disposed between the first connection unit and the second connection unit. A second insulation layer covers the first insulation layer. A plurality of holes is provided on an upper surface of the second insulation layer, and a thickness of the second insulation layer is greater than a depth of each of the plurality of holes., in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Byun US Patent Application (20140239267), hereinafter “Byun” and Kim et al., US Patent Application 1. A display device, comprising: a display panel; and an input sensing panel disposed on the display panel, wherein the input sensing panel includes: a plurality of first sensor units arranged along a first direction; a first connection unit configured to connect the first sensor units; a plurality of second sensor units arranged along a second direction crossing the first direction; a second connection unit configured to connect the second sensor units; a first insulation layer disposed between the first connection unit and the second connection unit; and a second insulation layer covering the first insulation layer, wherein a plurality of holes is provided on an upper surface of the second insulation layer, and wherein a thickness of the second insulation layer is greater than a depth of each of the plurality of holes”.

In regards to claims 1 and 15 the representative prior art is Byun and Kim. Byun discloses a method of manufacturing a thin film semiconductor device having a thin film transistor with improved electrical properties in organic light-emitting display apparatus are described. Byun additionally discloses source wiring 450sw electrically connected to the source contact plug 450s and a drain wiring 450dw electrically connected to the drain contact plug 450d may be arranged on the interlayer insulation film 445. A planarization film 455 covering the source wiring 450sw and the drain wiring 450dw may be arranged on the interlayer insulation film 445. Byun further discloses the interlayer 470 includes a low molecular organic material, then a hole injection layer (HIL), a hole transport layer (HTL), an emission layer (EML), an electron transport layer (ETL), and an electron injection layer (EIL) may be stacked individually or in a combined structure.


In regards to claims 1 and 15 Byun and Kim, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a second insulation layer covering the first insulation layer, wherein a plurality of holes is provided on an upper surface of the second insulation layer, and wherein a thickness of the second insulation layer is greater than a depth of each of the plurality of holes” of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694